Carleton Harris, Chief Justice. I do not agree with the Majority for the following reasons. The complaint unquestionably, in my mind, states a cause of action against both defendants, for it alleges that both are indebted to appellee Johnson. Subsequent to the striking of the answer, which the Majority concede was not filed in time, the court entered its decree, which contains, inter alia, the following language: “On this day, being a day heretofore set for the irial of this cause by order of this Court dated May 25, 1961, this cause comes on to be heard, the plaintiff appearing in person and by his attorney and announced ready for trial, and the defendants appearing in person and by their attorney, John F. Gibson, this cause is submitted to the Court upon the complaint with its exhibits, summons served on said defendants on March 21, 1961, together with all other pleadings filed herein, the testimony of the plaintiff and other matters and things before the Goiort,1 from all of which the Court finds: * * *.” While it is true that Nola Washington did not sign the notes, this fact alone does not necessarily free her of any liability on the indebtedness. This Court has no way of knowing the evidence that was presented before the Chancellor. It may well be that the evidence showed a ratification by the appellant, Nola Washington. As was said in Phillips v. Tidwell, 26 Tenn. App. 543, 174 S. W. 2d 472, a party may execute an instrument, such as a note, which he never signed or authorized to be signed, or he may ratify it afterwards. The Majority state: “The record before us is silent as to the title of the land.” It could well have been shown before the trial court that Washington and his wife owned the land as an estate by the entirety, and that the use made of the tractor and other equipment (for which the notes were executed) was as much of a benefit to Nola Washington as to her husband, and that she, by word or act, ratified the execution of the note. It seems to me that the Court is assuming that no sufficient evidence was offered to establish liability on the part of Nola Washington, while, under my understanding of the law, the assumption is to the contrary, i.e., where evidence was taken, but is not included in the record,2 we indulge the presumption that the decree rendered was supported by the evidence. See Watson v. Jones, 233 Ark. 203, 343 S. W. 2d 415, and cases cited therein; Haynie v. Dicus, 210 Ark. 1092, 199 S. W. 2d 954. In fact, I am firmly persuaded that the record itself supports my view. While the answer was stricken, and therefore not considered, it, of course, remains a part of the record, and it is quite significant to me that no defense is offered by Nola Washington that she did not execute the notes; rather, the defense offered (after a general denial) was, “Further answering, defendants state that they3 have paid T. H. Johnson the debt alleged in the complaint.” For the reasons herein set out, I respectfully dissent. 1 am authorized to state that Justices George Rose Smith and Johnson join in this dissent.   Emphasis supplied.    This is not a case where the record was abbreviated by agreement. The entire record was designated by the appellant, so apparently the testimony taken was not transcribed.    Emphasis supplied.